PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/718,583
Filing Date: 28 Sep 2017
Appellant(s): HU et al.



__________________
Mani Adeli (REG 39585)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 April 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of Claims 21-24 under 35 U.S.C. 103.

(2) Response to Argument
Independent Claims 1, 8, and 14
i) Appellant argues the proposed combination fails to render obvious at least one limitation from these claims, the limitation(s) reciting:
“configuring the two DHCP servers on the two edge forwarding nodes to synchronize assigned network addresses.” (Response: Halfway through Page 21 – Bottom of Page 22).
Appellant’s arguments are based on the premise that: i) the DHCP agents disclosed by Wang are not gateways of any network, nor are they even forwarding nodes as they do not perform any forwarding operations; ii) there is no explanation or justification given by the office action regarding how or why a directory service of a controller and an intermediate agent on a host 

r-i) The Examiner respectfully disagrees and finds these arguments unpersuasive. The Gu reference (US 20150334696) was relied upon by the Examiner as the primary reference to disclose the claimed environment including the two DHCP servers on the two edge forwarding nodes to provide DHCP assignment services in the virtual subnets (See Final Rejection mailed 07/02/2020 – Pages 3-5). The Examiner additionally pointed out how Gu already disclosed various devices in the claimed environment being configured to synchronize a multitude of different identifiers and other information (Final Rejection – Page 5). However, Gu did not explicitly disclose configuring the disclosed nodes to synchronize assigned network addresses. The Examiner relied upon the Wang reference (US 20150058968) to teach the functionality of synchronizing assigned network addresses amongst the hosts in a network. Wang discloses an agent on a host device assigning network addresses to a [requesting] VM on the host and notifying the directory service of the IP address assignment ([0113]-[0115]), to which the directory service then synchronizes the [updated] IP-MAC mapping between the various [other] hosts in the network ([120]). The Examiner finds that when the claimed environment and synchronization techniques of Gu are modified to include the synchronization techniques of Wang, specifically the global synchronization of assigned network addresses amongst the hosts in the network, the proposed combination discloses the above-argued limitations and Appellant’s arguments unpersuasive to this point.

(Response: Bottom of Page 15 – Page 16). Specifically, Appellant argues the entities performing synchronization in the Wang reference  fail to amount to configuring the two DHCP servers on the two edge forwarding nodes (which server as gateways for each of two logical networks) to synchronize assigned network addresses.

r-ii) The Examiner respectfully disagrees and finds these arguments unpersuasive. In the most recent Office Action, Final Rejection mailed 02 July 2020 – Pages 3-5, the Examiner relied upon the Gu reference to disclose the deploying of two edge forwarding nodes wherein each node is configured to execute a DHCP server and to server as a gateway for each of two logical networks. As noted above in the first response to arguments, the Wang reference was brought in to disclose the functionality of synchronizing assigned network addresses amongst nodes in the network. The above-recited arguments do not pertain to the limitation being taught by the Wang reference because the Primary reference (Gu) was already cited previously to disclose the edge forwarding nodes that serve as gateways for two logical networks. Thus, the arguments are unpersuasive to this point.

iii) Appellant argues the proposed combination fails to disclose a synchronization operation between two DHCP servers executing on two edge forwarding nodes that each server as a gateway for two logical networks, and instead recite operations that do not even take place in the same plane as the claimed operations. (Response: Page 17 – Halfway down Page 18). data plane edge forwarding nodes by reciting control plane operations of two agents that do not operate in the data plane, are not forwarding elements, and do no synchronize their data. (Emphasis added by Appellant).

r-iii) The Examiner respectfully disagrees and finds these arguments unpersuasive. Similar to the responses above, the Primary reference Gu teaches the claimed environment and deployed nodes therein. The Wang reference is solely being relied upon to disclose the functionality of synchronizing assigned network addresses amongst the hosts in the network (see citations above). The modification of Gu’s teachings and environment by Wang’s synchronization techniques solely adds [to Gu’s system] the functionality of synchronizing assigned network addresses amongst the hosts (gateways in Gu). Therefore, the arguments are unpersuasive. 

iv) Appellant argues the proposed combination fails to render obvious at least one limitation from these claims, the limitation(s) reciting:
“[deploying two edge forwarding nodes], wherein each edge forwarding node is configured to execute a DHCP server and to serve as a gateway for each of two logical networks” (Response: Bottom of Page 18 –Top of Page 19).
Appellant’s arguments are based on the premise that: i) the Office Action fails to provide any reasoning or explanation as to how virtual subnets are equivalent to the claimed logical networks (Emphasis added by Appellant); ii) the Office Action fails to show how one existing VSG VM being selected to provide a VSG service for a new virtual subnet is equivalent to two DHCP servers on two edge forwarding nodes that each serve as a gateway for two logical networks. (Emphasis added by Appellant).

r-iv) The Examiner respectfully disagrees and finds these arguments unpersuasive. Virtual subnet(s) are equivalent to the claimed logical network(s) because virtual subnets themselves are a logical subdivision of a larger network. Gu discloses the steps of creating virtual service gateway (VSG) virtual machines for each subnet in the datacenters in Paragraphs [0227]-[0232] (i.e. deploying two edge forwarding nodes). Gu then discloses how the steps of creating a VSG for a subnet and starting the DHCP service(s) on the VSG virtual machine are also performed in the other datacenter(s) ([0225][0226]). Gu then discloses how the DHCP services are enabled on [each] VSG for [each] virtual subnet ([0233]-[0238]) (i.e. two DHCP servers on two edge forwarding nodes that each serve as a gateway for two logical networks). Therefore, the Examiner finds that Gu discloses the above-argued limitation(s) and the arguments unpersuasive to this point.

v) Appellant argues the proposed combination fails to render obvious at least one limitation from these claims, the limitation(s) reciting:
“for each particular logical network, assigning another DHCP server of another edge forwarding node as a standby DHCP server for the particular logical network” (Response: Middle of Page 19).
Appellant’s arguments are based on the premise that: i) the Office Action appears to ignore that the claimed limitations recite that the DHCP servers are assigned as active or standby for each particular logical network; (Emphasis added by Appellant) ii) Active/standby appliances that can provide DHCP service and that serve one network are not equivalent to active/standby DHCP servers that each serve two logical networks. (Emphasis added by Appellant).

r-v) The Examiner respectfully disagrees and finds these arguments unpersuasive. As explained in the Final Rejection, Page 4, Gu discloses assigning a DHCP server of one edge forwarding node as an active DHCP server for the particular logical network. Gu failed to disclose assigning [another] DHCP server of another edge forwarding node as a standby DHCP server for the particular logical network. To this, the Examiner relied upon Verkaik (US 20160210209) to disclose the functionality of assigning a 2nd device as a standby/failover device (Paragraphs [0146]-[0148] disclose two devices assigned with different roles: live appliance 306A and failover appliance 306B, wherein in response to live appliance 306A experiencing any issues, failover device 306B switches to live mode indicating it will be the new device providing services such as DHCP services for the network). The Examiner finds that when the DHCP server assignments put forth by Gu, are modified to include the device assignment techniques of Verkaik (specifically assigning a standby device to each active device in case of failure), the 

Dependent Claims 7, 13, and 20
Appellant argues the proposed combination fails to render obvious at least one limitation in these claims, the limitation(s) reciting:
“monitoring a set of unassigned network addresses and transmitting a warning when a number of unassigned network addresses falls below a threshold.” (Response: Halfway down Page 21 – Bottom of Page 22).
Appellant’s arguments are based on the premise that: i) the thresholds in Aggarwal are not regarding a number of unassigned network addresses; ii) there is no indication in Aggarwal that a warning is transmitted when that number of unassigned network addresses falls below such a threshold; ii) Aggarwal’s DHCP monitor is not described as monitoring for whether the number of unassigned network addresses falls below a threshold. (Emphasis added by Appellant).

The Examiner respectfully disagrees and finds these arguments unpersuasive. Aggarwal’s system contains thresholds associated with various tests performed by the system – the thresholds may be default thresholds and/or set by an end-user or administrator ([0044][0356]). When these thresholds are triggered from a test result, warnings to the end-user or administrator are issued (see e.g. [0356]). Of the many types of tests in Aggarwal’s 

For the above reasons, it is believed that the rejections of claims 1-14, 16-20, and 25 should be sustained.

Respectfully submitted,
/JONATHAN A SPARKS/Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/Backhean Tiv/Primary Examiner, Art Unit 2459     

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.